Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites “the tank” in Line 3 and Line 4, the Office considers that “the tank”
 is the oil tank.
Claim 1 recites different components of the oil separator.  However the Applicant does not teach the sequence of the connection between these components.  If the Applicant considers that the sequence is important, the structure must be clearly recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over CN101642648 to Wang (The art rejection is made based on English translation by PE2E)
In Reference to Claim 1
Wang discloses an oil separator (6) for separating oil from compressed air generated by a compressor, the separator comprising an oil tank (in the specification section , Wang discloses oil is transferred from oil tank via valve 1 and return to the oil tank via valve 28) for compressor lubrication oil and a lid (Fig. 1, annotated by the examiner) for the tank, wherein the lid comprises a valve body (Fig. 1, annotated by the examiner) defining an outlet duct (Fig. 1, annotated by the examiner) of the tank separator, a head (Fig. 1, annotated by the examiner) of a coalescence filter (Fig. 1, 22) for separating oil from compressed air, a body of an anti- condensate valve (Fig. 1, 17), a body of a minimum pressure valve (Fig. 1, 20) and the relative connection ducts.

    PNG
    media_image1.png
    584
    731
    media_image1.png
    Greyscale

Wang discloses the coalescence filter system.  
Wang does not teach an integral parts instead a system with different separated components.  The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  A person with ordinary skill will make a design decision based on the size and performance requirement of the system.
In Reference to Claim 2
Wang discloses he outlet duct (Fig. 1, annotated by the examiner) of the tank houses a maximum pressure valve (Fig. 1, 26).
In Reference to Claim 3
Wang discloses the valve body defines a discharge duct (Fig. 1 annotated by the examiner) for discharging the compressed air from the anti- condensate valve (Fig. 1, 17) and a delivery duct (Fig. 1, annotated by the examiner)   designed to be connected to a utility.
In Reference to Claim 7
Wang disclosed a draining solenoid valve (Fig. 1, 18) supported by the said lid.
Allowable Subject Matter
Claims 11 and 12 are allowed.
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2008/0197060 and US Patent Publication 20070084785.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/29/2022